NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-50514

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00475-R

  v.
                                                 MEMORANDUM *
ANDRES AGUIRRE PEREZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                          Submitted November 13, 2012 **

Before:      CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Andres Aguirre Perez appeals from his guilty-plea conviction and

120-month sentence for conspiracy to aid and abet the manufacture of

methamphetamine and to possess and distribute pseudoephedrine knowing or



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
having reasonable cause to believe it will be used to manufacture

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(viii) and 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Perez’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Perez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. However,

we remand the case to the district court with instructions that it strike special

condition of supervised release number six on page two of the judgment because

the condition was included in the written judgment but not imposed orally at

sentencing. See United States v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006);

United States v. Hicks, 997 F.2d 594, 597 (9th Cir. 1993).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED to correct the judgment.




                                           2                                        11-50514